I concur in the judgment of the majority and in all of  the foregoing opinion except Section III. Abuse of discretion is not the proper standard for review of the denial of a motion for a continuance pursuant to Rule 56(F) of the Ohio Rules of Civil Procedure. Assuming that plaintiff's request for a continuance satisfied Rule 56(F), see Tucker v. Webb Corp. (1983), 4 Ohio St. 3d 121, the trial court erred by not granting it. That error was harmless, however, because nothing defendant could have said at her deposition would have changed the conclusion that the ice on the sidewalk was open and obvious.